Citation Nr: 0714521	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
status/post total arthroplasty, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1977.

This matter is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's total left hip replacement is productive of 
moderately severe residuals, to include pain, weakness, 
limitation of motion, and atrophy.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for 
status/post total arthroplasty, left hip, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5054 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The veteran underwent a total left hip replacement in October 
2002.  In May 2003, he filed a claim for a temporary total 
rating.  By decision dated in September 2003, he was granted 
a 100 percent disability effective October 2002 and a 30 
percent rating effective from December 2003.  He appeals the 
30 percent rating.  

The veteran is rated under DC 5054 for a left total hip 
replacement.  Under this diagnostic code, replacement of the 
hip with a prosthesis warrants a maximum 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  A 90 percent evaluation is warranted, if 
following the implantation, there is painful motion or 
weakness such as to require the use of crutches.  A 70 
percent evaluation is warranted if there is markedly severe 
residual weakness, pain, or limitation of motion following 
implantation of the prosthesis.  

Chronic residuals consisting of moderately severe weakness, 
pain or limited motion may be rated 50 percent disabling. 
Where symptomatology commensurate with less than the criteria 
for a 50 percent rating is shown by the record, a minimum 30 
percent is assigned.  38 C.F.R. § 4.71a, DC 5054 (2006).  The 
Board also notes that full motion of the hip includes 125 
degrees of flexion and 45 degrees of abduction. 38 C.F.R. § 
4.71, Plate II. 

After a review of the claims file, the Board finds that a 50 
percent rating, but no more, is warranted.  Specifically, the 
Board finds that the evidence shows moderately severe 
weakness, pain or limited motion.

Turning to an April 2004 VA examination, the examiner noted 
that the veteran underwent a total left hip arthroplasty in 
October 2002.  He complained of left hip pain and a history 
of left-sided trochanteric bursitis, temporarily relieved by 
injections.  Left hip pain was aggravated by walking one city 
block, with prolonged standing, and with prolonged sitting.  

Physical examination revealed a moderate limp aided by a 
cane.  The veteran was able to get on the examining table 
without any complaints.  There was palpable tenderness over 
the greater trochanter bursa.  

Range of motion was limited by pain and reported as flexion 
to 80 degrees (normal 0-125 degrees); extension to 10 (normal 
0-30); adduction to 15 degrees (normal 0-45); abduction to 30 
degrees (normal 0-25); external rotation to 40 (normal 0-60); 
and internal rotation to 30 degrees (normal 0-40).  The 
examiner noted that any movements beyond these limits were 
resisted due to increasing pain.

As reported, flexion was reduced by approximately 33%, 
extension was reduced by 66%, and adduction was reduced by 
66%.  In addition, there was "measurable" atrophy to the 
left quadriceps hamstring measuring 54 cm. as compared to 56 
cm. on the right.  Motor strength of the left hip flexors and 
extensors was reduced on the left to 3/5.  Given the 
veteran's overall disability picture of left hip pain, 
limitation of motion, and reduced muscle strength, a 50 
percent rating is warranted for moderately severe residuals 
of a left hip replacement under DC 5054.

However, the evidence does not support a rating in excess of 
50 percent.  Turning again to the April 2004 VA examination, 
the examiner noted that the left hamstrings and quadriceps 
muscle strength was 5/5.  Moreover, repetitive movements of 
the left hip in flexion and extension caused no complaints of 
increase in pain or evidence of any increased weakness in the 
hip flexors or extensors and no complaints of fatigue or any 
further weakening in the flexors and/or extensors of the left 
hip.  In addition, the examiner remarked that there was no 
incoordination.  Therefore, the evidence does not support a 
finding of "markedly severe" residuals.

The Board has also reviewed additional evidence of records 
and finds no basis for a rating in excess of 50 percent.  
Specifically, in an August 2003 VA examination, undertaken 
primarily to address the right hip and low back, the examiner 
noted that the veteran ambulated with a moderate limp aided 
by a cane due to left hip pain.  There was mild atrophy of 
the left quadriceps/hamstrings on the left (52 cm.) as 
compared to the right (53 cm.); motor function was 5/5.  
However, this evidence does not support a rating in excess of 
50 percent.  

Moreover, outpatient treatment records were reviewed.  While 
showing essentially on-going left hip pain, there is little 
offered in the way of physical assessment.  The Board also 
notes that a single medical records was submitted (with a 
waiver) after certification of the case to the Board 
reflecting the need for an injection in May 2005 for 
bursitis.  It was reported that the veteran needed an 
injection about every year or so for trochanteric bursitis.  
He reported on-going left groin and thigh pain.  Physical 
examination revealed good range of motion.  Therefore, the 
Board finds that it does not support a rating in excess of 50 
percent.

In addition, the absence of evidence of disability comparable 
to hip ankylosis or flail hip joint, evaluation under DCs 
5250 or 5254 would be inappropriate.  Additionally, there are 
no other potentially applicable diagnostic codes which would 
provide a higher rating.  See 38 C.F.R. § 4.71a, DCs 5250 to 
5255.

In sum, given the current subjective complaints of pain and 
objective evidence of limitation of motion and muscle 
weakness, the Board finds that a 50 percent evaluation, but 
no more, is warranted for the left hip based on moderately 
severe residuals.  An evaluation in excess of 50 percent is 
not warranted as the competent evidence fails to show that 
the veteran has markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis. 

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no showing that the service-connected 
left hip disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization. The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
February 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were obtained in August 2003 
and April 2004.  The available medical evidence is sufficient 
for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As an increased 
has been granted, the RO will assign the rating and effective 
date and so notify the veteran.  No further notice is needed 
as to any disability rating or effective date matters in this 
case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

A 50 percent disability rating, but no more, for status/post 
total arthroplasty, left hip, is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


